Title: From Benjamin Franklin to Mary Hewson, 8 July 1775
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear Friend
Philada. July 8. 1775
I thank you for your kind Letter of April 11th. It grieves me that the present Situation of publick Affairs, makes it not eligible for you to come hither with your Family, because I am sure you would otherwise like this Country, and might provide better here for your Children, at the same time that I should be made more happy by your Neighbourhood and Company. I flatter myself that this may yet happen, and that our public Disputes may be ended by the time your private Business is settled to your Mind, and then we may be all happy together.
The Debt you mention of mine to Bolton remain’d unpaid thro’ his own Neglect. I was charg’d by Mathews £10 for the Tea Kitchen; but Bolton told me I ought not to pay so much; that he would see what it should be when he got home, and send me word, which he never did. I dunn’d him for it by Letters, as often as Mathews sent to me, but receiv’d no Answer.
I take it kindly of my Godson, that he should remember me; my Love to him. I am glad to hear the dear Children are all well through the Measles. I have much Delight in my Grandsons. Mr. and Mrs. Bache join in Love to you and yours. Ben, when I delivered him your Blessing, enquired the Age of Elizabeth, and thought her yet too young for him; but as he made no other Objection, and that will lessen every day, I have only to wish being alive to dance with your Mother at the Wedding.
Temple was much oblig’d by your kind Remembrance of him. He is now very happy with his Father at Amboy near Newyork, but returns to me in September, to prosecute his Studies in our College.
I am much pleas’d with the Contribution Letter, and thank you for your Share in it. I am still well and hearty, and never went thro’ more Business than I do at present. God knows when I shall be permitted to enjoy the Repose I wish. Adieu my very dear Friend. Continue your pleasing Correspondence; and believe me ever Yours most Affectionately
B Franklin
Mrs. Hewson
 
Notation: Phil July 9, 75
